11 U.S. 506 (1813)
7 Cranch 506
LIVINGSTON & GILCHRIST
v.
THE MARYLAND INSURANCE COMPANY
Supreme Court of United States.
February 9, 1813.
March 15, 1813.
Absent ... . LIVINGSTON, J. and TODD, J.
*514 HARPER, for the Plaintiffs in error.
PINKNEY, Attorney General, contra.
*534 MARSHALL, Ch. J. after stating the case, delivered the opinion of the Court as follows:
This perplexed and intricate case, which is rendered still more so by the manner in which it has been conducted at the circuits, has been considered by the Court. Their opinion on the various points it presents will now be given.
If the question on which the Court was divided be considered literally, the answer must undoubtedly be, that the letter of the 25th of March, 1806, contains no averment that no person other than Livingston, Gilchrist, *535 Griswold and Baxter, were interested in the return cargo of the Herkinter, nor that all the persons interested therein were native Americans. This would be perceived from an inspection of the letter itself, and there would be no occasion for an application to the Court concerning its contents. But the real import of the question is this. Is the language of the letter such as to be equivalent to an averment that the owners named in it are the sole persons who were interested in the return cargo? If it does amount to such an averment, then it is a representation, and if it be untrue, its materiality to the risque, must determine its influence on the policy. A false representation, though no breach of the contract, if material, avoids the policy on the ground of fraud, or because the insurer has been misled by it.
Upon reading the letter on which this insurance was made, the impression would probably be that the four persons named in it were the sole owners of the return cargo of the Herkimer. The inference may fairly be drawn from the expressions employed. Such was probably the idea of the writer at the time. The writer however might have, and probably had other motives for his allusion to other owners, than to convey the idea that there were no others. The premium might in his opinion be affected in some measure by stating the little apprehension from capture, which was entertained by others, and especially by that owner who was the supercargo. If, however, it was not supposed by Mr. Gilchrist, that the persons named in his letter were the sole owners of the cargo, or if in fact they were not the sole owners, he has expressed himself in so careless a manner as to leave his letter open to misconstruction, and, in the opinion of some of the judges, to expose his contract to hazard in consequence of it.
But that part of the Court which entertains this opinion, is also of opinion, that the letter ought not to be construed into a representation of any interest to grow out of the voyage distinct from actual ownership of the cargo. "The owners, says Mr. Gilchrist, are already insured against the dangers of the seas," &c. His application was for the owners; and when he proceeds to state, that others were concerned, he must be understood to say that they were concerned as owners. Consequently if the letter implies an averment, that he has named all the owners. *536 it implies nothing further, and ought not to be construed into a representation, that there were no other persons interested in the safe return of the cargo.
Others are of opinion, that to constitute a representation there should be an affirmation or denial of some fact, or an allegation which would plainly lead the mind to the same conclusion. If the expressions are ambiguous, the insurer ought to ask an explanation, and not substitute his own conjectures for an alleged representation. In this opinion the majority of the Court is understood to concur. The instruction then applied for by the counsel for the Plaintiffs, on which the Circuit judges were divided, ought to have been given.
5th. A majority of the Court is also of opinion, that the instruction prayed for as stated in the 5th exception ought to have been given. If the jury believed the facts offered in evidence by the Plaintiffs, which were that by the usage of the trade to Peru from any foreign port, it was necessary for the ship to have on board, on her return voyage, the Spanish and other material papers delivered by Baxter to Giles, then there was no such concealment of said papers as can affect the right of the Plaintiff to recover in this action. In general concealment of papers amounts to a breach of warranty. But when the underwriters know, or, by the usage and course of the trade insured, ought to know, that certain papers ought to be on board for the purpose of protection in one event, which, in another, might endanger the property, they tacitly consent that the papers shall be so used as to protect the property. The use of the Spanish papers was to give a Spanish character to the property in the Spanish ports; and, of the American papers, to prove the American character of the property to other belligerents. But to have exhibited the Spanish papers to a British cruizer and thus to induce a suspicion that the property was belligerent, would have been not less improper than to have exhibited the proofs of American property in a port of Peru, and thus to defeat the sole object for which Spanish papers were necessarily taken on board.
6th. A majority of the Court is also of opinion, that under all the evidence in the cause, Baruso, was to be *537 considered as an American merchant, whether he carried on trade generally, or confined himself to a trade from the United States to the Spanish provinces. The Circuit Court therefore erred in making the neutral character of Baruso to depend on the kind of trade in which he was engaged, instead of its depending on residence and trade, whether general or limited.
7th. The instruction of the Circuit Court to which the 7th exception was taken, is olwiously formed on a plain and total misconstruction of the former opinion, of this Court. In no part of that opinion has the idea been indicated, that the interest of Baruso was a question solely for the consideration of the jury unaided by the judge. It is certainly a question on which it was proper for the judge to instruct the jury. The opinion, given by this Court, was, that "if the jury should be of opinion that the Spanish papers, mentioned in the case, were material to the risk, and that it was not the regular usage of trade to take such papers on board, the non-disclosure of the fact, that they would be on board, would vitiate the policy; but if the jury should be of opinion that they were not material to the risk, or that it was the regular usage of the trade to take such papers on board, that they would not vitiate the policy." The instruction of the Circuit Court to the jury ought to have conformed to this direction. Instead of doing so, those instructions were to exclude entirely from the consideration of the jury the regular usage of trade. They refuse to allow any influence to a fact, to which this Court attached much importance. It is the unanimous opinion of this Court, that in giving this instruction the Circuit Court erred.
8th. The Circuit Court seem also to have varied from the directions formerly given by this Court, in the opinion to which the 8th exception is taken. This Court placed the innocence or guilt of having on board the Spanish papers, mentioned in the case, on the regular usage of trade; the Circuit Court has made their innocence to depend on their being necessary.
The counsel for the Defendants contends, that this is a distinction without a difference; but it is impossible to say what difference this distinction might make *538 with the jury. It is also the opinion of this Court that, in estimating the materiality of the papers to the risk, their effect, taken together, should be considered, not the effect of any one of them taken by itself.
9th. The opinion which the Court refused to give, to which refusal the 9th exception is taken, depends on several distinct propositions which must be separately considered.
The letter, on which this insurance was made, contains a direct reference to a previous letter written by Church and Demmill, which was laid before the company, for a description of the ship. The first question to be considered is, did this reference make it the duty of the directors to see that letter, and are they, without further proof, to be considered as having read it. The letter was addressed to, and it is to be presumed remained in the possession of, the agent who made this insurance.
It is a general rule, that a paper, which expressly refers to another paper within the power of the party, gives notice of the contents of that other paper. No reason is perceived for excepting this case from the rule. It is fairly to be presumed that, on reading the letter of Gilchrist, the board of directors required the agent of the Plaintiffs to produce the letter of Church and Demmill, unless they retained a recollection of it. In that letter they were informed that the vessel had sailed for Lima, with liberty to go to one other port in South America, and that "she had permission to trade there."
What was the amount of the information communicated by this letter?
The permission to trade was unquestionably a permission granted by the authority of the country. It was a permission from the Spanish government. But whether this permission was evidenced by a license, or by other means, was to be decided by other testimony; whether it conveyed notice to the underwriters that such a license was on board the ship, depends, in the opinion of part of the Court, on the usage of the trade. Those, who entertain this opinion, think, that as this was submitted *539 to the jury, the Court committed no error in refusing to say that the Defendants were to be considered as knowing that the Herkimer sailed with a Spanish license on board. In estimating the increase of risk, it was certainly the duty of the jury to consider it as a voyage known to the underwriters to be carried on for the purpose of trading to Lima, and that the Herkimer had such papers on board as were usual in such a trade, but whether the license be such a paper or not, the jury were to judge as of other facts.
A majority of the Court, however, is of a different opinion. The underwriters, having full notice that the voyage was permitted, might fairly infer that it was licensed by the Spanish government; because in no other way would it be permitted. The whole question turned upon the construction of a written document which it belonged to the Court to make.
11th & 13th. The 11th & 13th exceptions may properly be considered together, since they are taken to opinions given on the same subject, and do not essentially vary from each other. The Circuit Court appears to have supposed that the general usage and course of trade could not be given in evidence, or, if given in evidence, ought to be disregarded, if the jury should be of opinion that such usage was founded on the laws or edicts of the government of the country where the usage prevailed. That is not the opinion of this Court. The usage may be proved by parol, and the effect of the usage remains the same, whether it originated in an edict or in instructions given by the government to its officers. Any conjectures, which the jury or the witnesses may make on this subject, can be of no importance, and ought to have no influence on the case. Neither can it be more necessary to give notice of a usage founded upon statute, than of a usage founded on instructions. The Circuit Court therefore erred in directing the jury that the underwriters were not bound to take notice of the usage of trade, if they should be of opinion that the trade was prohibited by the law of Spain.
20th. The opinion of the Circuit Court to which the 20th exception was taken, appears to be entirely correct.
*540 24th & 25th. The 24th & 25th exceptions are to the same opinion somewhat varied in form, and rendered more explicit, on the application of the Plaintiffs, than it had been in the instruction given on the motion of the Defendants. It is essentially the same with that to which the 7th exception was taken, and appears to have been founded on a total misapprehension of the former opinion given by this Court. In that opinion it was expressly stated, that such papers as, conformably to the regular usage of trade, were to be taken on board a vessel, would not vitiate the policy. "The acts, done by the insured to avoid seizure and confiscation under the laws and regulations of the Spanish government," which are mentioned in the application made to the Court by the counsel for the Defendants, comprehend these papers. This question therefore was decided by this Court on the former argument of this cause, and the Court is now unanimously of opinion, that the Circuit Court erred, both in granting the prayer of the Defendants, and refusing that of the Plaintiffs.
28th. In the opinion, to which the 28th exception was taken, this Court concurs with the Circuit Court. The direction, asked by the counsel for the Plaintiffs, ought not to have been given. It is expressed in terms which, if assented to, might misguide the jury. Rightful capture according to the law of nations might be construed to mean capture for a cause which would justify condemnation according to the law of nations as construed in the United States. But capture will always be made on suspicion of what the belligerent construes to be cause of forfeiture, and capture authorizes abandonment. Such acts or omissions therefore, of the Plaintiffs, as would induce a capture and detention according to the common practice of the belligerents, are proper for the consideration of the jury in estimating the risk.
This Court is of opinion, that there is error in the proceedings of the Circuit Court in this cause, in refusing to give the opinion on which that Court was divided; and also in the opinions to which the 5th, 6th, 7th, 8th, 9th, 11th, 13th, 24th and 25th exceptions are taken. This Court doth therefore reverse and annual the judgment rendered by the Circuit Court, and doth remand the cause to the said Court that a venire facias *541 de novo may be awarded, and other proceedings had therein according to law.
STORY, J.
I concur in the judgment of reversal which has just been pronounced. But as in some instances I differ from the opinions expressed by the majority, and in others I concur upon grounds somewhat variant, I have ventured to express my own views at large upon the important points which have been so fully and ably argued.
The first question which presents itself is on the certificate of division. To constitute a representation, there should be an explicit affirmation or denial of a fact, or such an allegation as would irresistibly lead the mind to the same conclusion. If the expressions are ambiguous, or such as the parties might fairly use without intending to authorize a particular conclusion, the insured ought not to be bound by the conjectures, or calculations of probability, of the underwriter. The latter, if in such case he deems the facts material, ought to make further inquiries. In the letter of the 26th of March, 1806, there are no words negativing the existence of other interests than those of the Plaintiff's and Messrs. Griswold and Baxter.
The negative, if any, is to be made out by mere inference or probable conjecture, and as there is no reason to suppose that the statement was made with that intent, I am satisfied that it did not amount to a representation negativing the existence of such interests. The Court below ought therefore to have given the direction prayed for by the Plaintiffs' counsel.
But, even admitting that the letter did contain the representation contended for, I am well satisfied that it was substantially true. It is not pretended that any other person except Baruso had any interest in the cargo; and it is very clear that, whatever might be his contingent interest in the possible profits of the voyage, he had no vested interest in the cargo itself. He was not a partner, for he wanted one of the essential characteristics of partnership, a direct vested interest in the joint funds. He possessed a mere possibility which, in *542 the successful termination of the voyage, might entitle him to a right of action for a proportion of the profits; or, in a specified case of election, to take a proportion of the property itself. But it was not such an interest as was liable to capture, or such as could be claimed or condemned in a prize Court. It was less certain than even a respondentia or bottomry interest, which have not been allowed to be asserted before the prize jurisdiction. The commissions of a supercargo upon the sales might, with as much propriety, be deemed a vested interest in the cargo consigned to his care.
I pass over, for the present, the fifth exception.
The sixth exception points to the national character of Baruso. As Baruso emigrated from Spain to the United States during a time of peace, no question arises as to the ability of a belligerent subject to change his national character flagrante bello.
It is clear by the law of nations that the national character of a person, for commercial purposes, depends upon his domicil. But this must be carefully distinguished from the national character of his trade. For the party may be a belligerent subject and yet engaged in neutral trade; or he may be a neutral subject and yet engaged in hostile trade. Some of the cases respecting the colonial and coasting trade of enemies have turned upon this distinction.
But whenever a person is bona fide domiciled in a particular country, the character of the country irresistibly attaches to him. The rule has been applied with equal impartiality in favor and against neutrals and belligerents. It is perfectly immaterial what is the trade in which the party is engaged, or whether he be engaged in any. If he be settled bona fide in a country with the intention of indefinite residence, he is, as to all foreign countries, to be deemed a subject of that country. Without doubt, in order to ascertain this domicil, it is proper to take into consideration the situation, the employment, and the character of the individual. The trade in which he is engaged, the family that he possesses, and the transitory or fixed character of his business, are ingredients which may properly be weighed in deciding on the nature of an equivocal residence or *543 domicil. But when once that domicil is fixed and ascertained, all other circumstances become immaterial.
The prayer of the Plaintiffs (which was refused by the Court) in effect asked that if Baruso was bona fide settled in New York, and had no domicil elsewhere, he was not to be considered as a belligerent. The Court in effect declared that the character of his trade, and not his mere domicil, fixed his national character. There was therefore error both in the refusal and in the direction of the Court.
The seventh exception arose from a misconception of the opinion of the Supreme Court. The Court did not mean to intimate that whether an interest increased the risk or not was a mere question of fact for the jury. On the contrary the Court considered that it was a mixt question of law and fact on which the Court were bound to direct the jury as to the law. As the Court below were of opinion that Baruso was not a joint owner of the cargo, (in which opinion I concur) the question ought not to have been left to the jury in the broad and unqualified terms which are used. Strictly and legally speaking, Baruso had no interest in the cargo; and therefore "his interest could not be material to the risk;" and if the point, meant to have been left to the jury, was, whether the concealment of the name or the possibility of interest of Baruso increased the risk it should have been left with proper directions as to the effect of the usage of trade and neutral character of Baruso in settling that question. If the usage of trade allowed or required such cover, or if Baruso were a neutral, I am not prepared to say that, in point of law, the risk could thereby have been increased. It would have been a mere inquiry into the possible hazards from the rapacity of belligerents, or the possible effects of one Spanish name instead of another. Men reason differently upon such speculations.
Nor am I prepared to say that it is ever necessary for the assured to declare the national character of other distinct interests engaged in the same adventure, unless called for by the underwriter. If such interests are not warranted or represented to be neutral, the underwriter must be considered as calculating upon the *544 possible existence of belligerent interests, or as waving any inquiry.
The fifth and eighth exceptions may be considered together as they are founded upon the legal effect of the taking on board and the concealment of the papers, by Baxter, from the belligerent cruizer. The prayer of the Plaintiffs in the fifth exception was for a direction that under all the circumstances of the case there was no such concealment as would avoid the Plaintiff's right to recover. And if, in point of law, the Plaintiffs were entitled to such direction, the Court erred in their refusal, although the direction, afterwards given by the Court might, by inference and argument, in the opinion of this Court, be pressed to the same extent. For the party has a right to a direct and positive instruction; and the jury are not to be left to believe in distinctions where none exist, or to reconcile propositions by mere argument and inference. It would be a dangerous practice, and tend to mislead instead of enlightening a jury.
The opinion of the Court in effect was, that the concealment of any papers, which were necessary to be on board by the usage and course of the trade, did not affect the Plaintiff's right to recover. But (in conformity with the prayer of the Defendants in the eighth exception) that if any of the papers increased the risk, and were not necessary by the usage and course of trade, and the fact, that such papers would accompany the cargo, was not disclosed to the underwriters, the Plaintiffs were not entitled to recover.
It is undoubtedly true that the warranty of neutrality extends, not barely to the fact of the property being neutral, but that the conduct of the voyage shall be such as to protect and preserve its neutral character. It must also be conceded that the acknowledged belligerent right of search draws after it a right to the production and examination of the ship's papers. And if these be denied, and the property is thrown into jeopardy thereby, there can be no reasonable doubt that such conduct constitutes a breach of the warranty.
Concealment and even spoliation of papers, do not ordinarily induce a condemnation of the property; but *545 they always afford cause of suspicion, and justify capture and detention. In many cases the penal effects extend in reality, though indirectly, to confiscation. For if the cause labor under heavy doubts, if the conduct be not perfectly fair, or the character of the parties are not fully disclosed upon the papers before the Court, the concealment or spoliation of papers is made the ground of refusing further proof to relieve the obscurity of the cause; and all the fatal consequences of a hostile taint follow on the denial.
But the question must always be whether there be a concealment of papers material to the preservation of the neutral character. It would be too much to contend that every idle and accidental, or even meditated, concealment of papers, manifestly unimportant in every view before the prize tribunal, should dissolve the obligation of the policy. And if by the usage and course of trade it be necessary or allowable to have on board spurious papers covered with a belligerent character, whatever effect it may have upon the rights of the searching cruizer, it would be difficult to sustain the position, that the concealment of such papers, which, if disclosed, would completely compromit or destroy the neutral character, would be a breach of the warranty. In such case the disclosure of the papers produces the same inflamed suspicions, the same legal right of capture and detention, the same claim for further proof, and the same right to deny it, as the concealment would. If the concealment would induce the conclusion that the interest was enemy's covered with a fictitious neutral garb, the disclosure would not in such a case less authorize the same conclusion. In such case it would depend upon the sound discretion of the Court, under all the circumstances of the case, to allow the veil to be drawn aside, and admit or deny the Claimant to assume his real character. Whenever, therefore, the underwriter has knowledge and assents to the cover of neutral property under belligerent papers, (as he does in all cases where the usage of the trade demands it) he necessarily waves his rights under the warranty, so far as the visiting cruizer may demand the disclosure of such papers. In other words, he authorizes the concealment in all cases where it is not necessary to assume the belligerent national character for the purpose of protection.
*546 If this view be correct it is clear that the Court ought to have given the direction prayed for by the Plaintiffs. Sitting here under a clause in the policy which enables us to look behind the sentence of condemnation, we see that the property was really neutral; and if the jury believed the evidence, the concealment was of papers which were authorized by the course of trade for the voyage, and so far from giving a hostile character, was the only means of preventing a strong presumption of that character. If we but consider the known course of decisions in the British Courts on questions of this nature, we shall find that, independent of the question of the neutral or hostile character of the ostensible owner, the trade between the belligerent mother country and its colony affects with condemnation the property engaged in it, although such property be neutral, and there be an interposition of a neutral port in the course of the voyage. On examining the papers in this case it will be found that they point, though obscurely, to such an ultimate destination. And at all events the existence of contradictory papers, one sett American, the other Spanish, would, in a Spanish trade, afford an almost irresistible inference in a prize Court that the property was really Spanish  Noscitur ab origine. It would take its character from its origin.
But it is immaterial, in my view, whether a prize Court would under such circumstances acquit or condemn. When the cover of a Spanish character was allowed, it was allowed for the purposes of protection, and the disclosure of it was not required elsewhere than in the Spanish dominions. One of the risks against which the insured meant to guard himself was, in my judgment, a loss on account of the use of the Spanish character: a loss which might have been more plausibly resisted, if there had been a disclosure instead of a concealment of it.
The Court also erred in declaring (in the eighth exception) that the taking on board of any of the papers, which were not necessary by the usage of the trade, if the risk thereby were increased, avoided the Plaintiffs' right to recover. The effect of the whole papers should have been taken together. The evidence did not authorize the Court to consider and separate the effect of *547 each single paper. If one unnecessary paper might have increased the risk, if singly considered, and yet, if accompanied by the others, it would not have had that effect, certainly the existence of that paper with the others would not have destroyed the right of the Plaintiffs. Yet the opinion of the Court would have authorized the jury to draw a different conclusion.
The Court should have directed the jury that if the papers were authorized by the usage and course of the trade, the concealment of them, under the circumstances, did not vitiate the policy; and that if some were authorized and others not, yet the possession or concealment of the latter with the former did not vitiate the policy, unless the unauthorized, so connected with the authorized, papers increased the risk.
The question, presented by the 9th exception, is whether the Defendants are to be considered as having notice that the voyage insured was to be pursued under a Spanish license. The letter of the 26th March, 1806, expressly refers to the letter of 17th of February, 1806, which had been laid before the underwriters; and they must therefore be deemed conversant of all the facts therein stated. A party shall be taken to have notice of all facts of which he has the means of knowledge in his own possession, or is put directly upon inquiry by reference to documents submitted to his inspection. In the letter of the 17th February the ship is declared to have a permission for the voyage, which in this trade can be understood in no other sense than a license. The Court ought therefore to have given the direction prayed for by the Plaintiffs.
The Court erred in the opinion expressed in the 11th exception. The course and usage of trade may in all cases be proved by parol, whether such course and usage of trade arise out of the edicts or out of the instructions of the government, and whether the trade be allowed or prohibited by such edicts or instructions.
The Court erred also in the latter part of their direction to the jury under the 13th exception. It was immaterial whether the trade was or was not prohibited by the laws of Spain. In either case the underwriters *548 were bound to take notice of the usage and course of the trade. The public laws of a country, affecting the course of the trade with that country, are considered to be equally within the knowledge and notice of all the parties to a policy on a voyage to such country.
The 20th exception cannot be supported. The opinion of the Court was entirely correct.
The 24th and 25th exceptions ought to be considered together in order to present the opinion of the Court below with its full effect. It is clear that any acts done by the assured in the voyage according to the course and usage of the trade, although such acts may increase the risk, do not vitiate the policy. This opinion was pronounced by this Court on the former argument of this case, in reference to the Spanish papers to which the present application of the Defendants obviously pointed. The Court therefore erred in granting the prayer of the Defendants, and in refusing that of the Plaintiffs.
The last (the 28th) exception cannot be sustained. The proposition is conceived in too general terms, and might mislead the jury, Any acts or omissions of the insured or his agents which, according to the known edicts or decisions of the belligerents, though not, according to the law of nations, would inhance the danger of capture or condemnation, might, if such acts or omissions were unreasonable, unnecessary or wanton, form a sound objection to the right of recovery. The insured can have no right to jeopardize the property by any conduct which the fair objects of the voyage, or the usage of the trade do not justify.